Opinion by
Walker, J.
It appeared from the uncontradicted testimony of the president of the petitioning corporation that the agreed price was 2.40 Czecho-Slovakian crowns f. o. b. Czecho-Slovakia, or 3 Czecho-Slovakian crowns f. o. b. Hamburg, the difference representing the freight from factory to seaport. When the invoice upon which entry was made arrived it was noted that the price given thereon was 3 Czecho-Slovakian crowns f. o. b. factory, whereupon the witness instructed entry at 2.40 Czecho-Slovakian crowns. He wrote to the factory for a correct invoice, which was supplied, but in the meantime appraisement had been made at the higher price. Through oversight no appeal to reappraisement was filed. The court was satisfied that entry was made without any intention to defraud the revenue or deceive the appraiser as to the value of the merchandise. The petition was therefore granted.